DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/5/2021 has been entered.

Information Disclosure Statement
The information disclosure statement submitted on 11/5/2021 has/have been considered by the Examiner and made of record in the application file.

 
Allowable Subject Matter
Claims 1, 3-10, 12-16, 18-25 and 27-30 are allowed.


Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 

Claims 1, 3-10, 12-16, 18-25, 27-30 are allowed, after consideration of the IDS dated 11/5/2021. 
 	
independent claim 1 and the teachings of the most pertinent prior art:
Raghupathy, et al (US PG Publication 2019/0141635), hereafter Raghupathy, teaches 
a user equipment (UE) 
([0066] – A receiver may be in the form of a computing device (e.g., a mobile phone) comprising:
a receiver configured to receive positioning signals
([0066] – A receiver may be in the form of a computing device (e.g., a mobile phone and may include processing module(s) for signal processing of received signals to determine position information);
at least one sensor configured to provide at least one sensor measurement independent of the positioning signals
([0066] – A receiver may be in the form of a computing device (e.g., a mobile phone and may include:
sensor module(s) for measuring environmental conditions at or near the receiver (e.g., pressure, temperature, humidity, wind, other); 
other sensor module(s) for measuring other conditions (e.g., acceleration, velocity, orientation, light, sound));
a memory
([0066] – A receiver may be in the form of a computing device (e.g., a mobile phone and may include memory)); and

([0066] – A receiver may be in the form of a computing device (e.g., a mobile phone and may include processing module(s) for signal processing of received signals to determine position information, memory module(s), sensor module(s)), 
the processor being configured to:
determine a first range between the UE and a positioning signal source based on a first positioning signal measurement of a first positioning signal from the positioning signal source corresponding to a first time
([0037] – One embodiment of the step of identifying a subset of transmitters that provide an estimated position of the receiver includes identifying a first subset of transmission time slots used by a first subset of transmitters to transmit a first subset of signals used to derive a first subset of range measurements that were used to compute a first estimated position of the receiver);
determine a second range between the UE and the positioning signal source based on a second positioning signal measurement of a second positioning signal from the positioning signal source corresponding to a second time
([0037] – One embodiment of the step of identifying a subset of transmitters that provide an estimated position of the receiver includes identifying a second subset of transmission time slots used by a second subset of transmitters to transmit a second subset of signals used to derive a second subset of range measurements that were used to compute a second estimated position of the receiver); 
determine whether a selected range of the first range or the second range is a multipath range based on the first range, the second range, and movement of the UE between the first time and the second time indicated by the at least one sensor measurement
([0039] Receiver modules are turned ON during transmission time slots used by only n transmitters (e.g., n=1) in each of m regions (e.g., m=4) in the transmitter network--e.g., n transmitters in a first region, n transmitters in a second region
 [0040] - It is determined that estimated multipath error in estimated ranges that are computed using the signals from the n transmitters is less than estimated multipath error in estimated ranges that are computed using the signals from the other transmitters); and
discount use of the selected range in a positioning technique, for determining location of the UE, in response to the selected range being determined to be a multipath range
([0040] - The n transmitters or their signals are preferred over the other transmitters or their signals when is determined that estimated multipath error in estimated ranges that are computed using the signals from the n transmitters is less than estimated multipath error in estimated ranges that are computed using the signals from the other transmitters).

However, Raghupathy does not teach or suggest the following novel features, when combined with the rest of the limitations in currently amended claim 1, including:
With respect to claim 1, a user equipment (UE), comprising a processor configured to:
determine whether a selected range of the first range or the second range is a multipath range based on the first range, the second range, and movement of the UE between the first time and the second time indicated by the at least one sensor measurement, wherein to determine whether the selected range is a multipath range the processor is: 
configured to determine whether an expected range differs from the second range by more than a first threshold amount, the expected range being based on the first range and a displacement of the UE between the first time and the second time, the displacement being based on the at least one sensor measurement being used to determine that the first or second positioning signal, or the previous positioning signal, was a multipath signal; or
configured to determine whether a difference between the first range and the second range exceeds a displacement of the UE between the first time and the second time by more than a second threshold amount.

With respect to independent claim 10 and the teachings of the most pertinent prior art:

a method of assisting a positioning technique, the method comprising:
measuring, at a user equipment (UE)
([0028] – The FIG. 1 shows one or more users (1, 2) equipped with one or more G.N.S.S.  receivers (101, 102), e.g. dedicated hardware, smartphones, etc.), a first positioning signal from a positioning signal source corresponding to a first time to produce a first positioning signal measurement
([0026] - Data communicated by a server/source to one or more receivers [0030] - One or more of such G.N.S.S.  receivers are communicating with 
one or more servers
[0033] - A receiver can assess the mere presence of multipath.  For example, if two paths for which amplitude and relative delays are in excess of predefined thresholds (e.g. 0.3 and 10 meters)
(receiver measures a first of the 2 paths, at a first time));
measuring, at the UE, a second positioning signal from the positioning signal source corresponding to a second time to produce a second positioning signal
measurement
([0026] - Data communicated by a server/source to one or more receivers [0030] - One or more of such G.N.S.S.  receivers are communicating with 
one or more servers
[0033] - A receiver can assess the mere presence of multipath.  For example, if two paths for which amplitude and relative delays are in excess of predefined thresholds (e.g. 0.3 and 10 meters)
(receiver measures a second of the 2 paths, at a second time));
determining a first range between the UE and the positioning signal source 
based on the first positioning signal measurement
([0033] - A receiver can assess the mere presence of multipath, for example by using double correlation).  For example, if two paths for which amplitude and relative delays are in excess of predefined thresholds (e.g. 0.3 and 10 meters)
(receiver measures a delay range of a first of the 2 paths));
determining a second range between the UE and the positioning signal source
based on the second positioning signal measurement
([0033] - A receiver can assess the mere presence of multipath, for example by using double correlation).  For example, if two paths for which amplitude and relative delays are in excess of predefined thresholds (e.g. 0.3 and 10 meters)
(receiver measures a delay range of a second of the 2 paths));
obtaining at least one sensor measurement, from at least one sensor of the UE, indicative of movement of the UE between the first time and the second time
([0060] – Communicated data can leave open possibilities for moves of said G.N.S.S.  receiver (mitigation correction values close to the current position can be communicated in all spatial directions within a predefined range, for example as a function of moving speed
[0063] – a G.N.S.S.  device can trigger the activation one or more available sensors 
(sensor measures movement signals));

([0033] - A receiver can assess the mere presence of multipath, for example by using double correlation).  A receiver can determine a severity indicator.  Thresholds schemes can be applied.  For example, if two paths for which amplitude and relative delays are in excess of predefined thresholds (e.g. 0.3 and 10 meters), the environment will be qualified as severe); and
discounting use of the selected range in the positioning technique, for 
determining location of the UE, in response to the selected range being determined to be a multipath range
([0033] - A receiver can assess the mere presence of multipath, for example by using double correlation).  A receiver can determine a severity indicator.  Thresholds schemes can be applied.  For example, if two paths for which amplitude and relative delays are in excess of predefined thresholds (e.g. 0.3 and 10 meters), the environment will be qualified as severe 
[0056] - A receiver can use server's data to improve its positioning by excluding one or more satellites associated with an azimuth/elevation for which the server has determined signal degradations caused by multipath).

However, Raghupathy does not teach or suggest the following novel features, when combined with the rest of the limitations in currently amended claim 10, including:
With respect to claim 10, a method of assisting a positioning technique, the 

determining that the selected range is a multipath range comprises at least one of:
determining that an expected range differs from the second range by more than a first threshold amount, the expected range being based on the first range and a displacement of the UE between the first time and the second time, the displacement being based on the at least one sensor measurement being used to determine that the first or second positioning signal, or the previous positioning signal, was a multipath signal; or
determining that a difference between the first range and the second range exceeds a displacement of the UE between the first time and the second time by more than a second threshold amount.

With respect to independent claim 16 and the teachings of the most pertinent prior art:
Raghupathy, et al (US PG Publication 2019/0141635), hereafter Raghupathy, teaches
a user equipment (UE)
([0028] – The FIG. 1 shows one or more users (1, 2) equipped with one or more G.N.S.S.  receivers (101, 102), e.g. dedicated hardware, smartphones, etc.) comprising:
means for measuring a first positioning signal from a positioning signal source corresponding to a first time to produce a first positioning signal measurement
([0026] - Data communicated by a server/source to one or more receivers [0030] - One or more of such G.N.S.S.  receivers are communicating with 
one or more servers
[0033] - A receiver can assess the mere presence of multipath.  For example, if two paths for which amplitude and relative delays are in excess of predefined thresholds (e.g. 0.3 and 10 meters)
(receiver measures a first of the 2 paths, at a first time));
means for measuring a second positioning signal from the positioning signal source corresponding to a second time to produce a second positioning signal measurement
([0026] - Data communicated by a server/source to one or more receivers [0030] - One or more of such G.N.S.S.  receivers are communicating with 
one or more servers
[0033] - A receiver can assess the mere presence of multipath.  For example, if two paths for which amplitude and relative delays are in excess of predefined thresholds (e.g. 0.3 and 10 meters)
(receiver measures a second of the 2 paths, at a second time));
means for determining a first range between the UE and the positioning signal source based on the first positioning signal measurement
([0033] - A receiver can assess the mere presence of multipath, for example by using double correlation).  For example, if two paths for which amplitude and relative delays are in excess of predefined thresholds (e.g. 0.3 and 10 meters)
(receiver measures a delay range of a first of the 2 paths));

([0033] - A receiver can assess the mere presence of multipath, for example by using double correlation).  For example, if two paths for which amplitude and relative delays are in excess of predefined thresholds (e.g. 0.3 and 10 meters)
(receiver measures a delay range of a second of the 2 paths));
means for obtaining at least one sensor measurement, from at least one sensor of the UE indicative of movement of the UE between the first time and the second time
([0060] – Communicated data can leave open possibilities for moves of said G.N.S.S.  receiver (mitigation correction values close to the current position can be communicated in all spatial directions within a predefined range, for example as a function of moving speed
[0063] – a G.N.S.S.  device can trigger the activation one or more available sensors 
(sensor measures movement signals));
means for determining whether a selected range of the first range or the second range is a multipath range based on the first range, the second range, and the at least one sensor measurement
([0033] - A receiver can assess the mere presence of multipath, for example by using double correlation).  A receiver can determine a severity indicator.  Thresholds schemes can be applied.  For example, if two paths for which amplitude and relative delays are in excess of predefined thresholds (e.g. 0.3 and 10 meters), the environment will be qualified as severe); and

([0033] - A receiver can assess the mere presence of multipath, for example by using double correlation).  A receiver can determine a severity indicator.  Thresholds schemes can be applied.  For example, if two paths for which amplitude and relative delays are in excess of predefined thresholds (e.g. 0.3 and 10 meters), the environment will be qualified as severe 
[0056] - A receiver can use server's data to improve its positioning by excluding one or more satellites associated with an azimuth/elevation for which the server has determined signal degradations caused by multipath).

However, Raghupathy does not teach or suggest the following novel features, when combined with the rest of the limitations in currently amended claim 16, including:
With respect to claim 16, a UE,
wherein the means for determining whether the selected range is a multipath range comprise at least one of:
means for determining whether an expected range differs from the second range by more than a first threshold amount, the expected range being based on the first range and a displacement of the UE between the first time and the second time, the displacement being based on the at least one sensor measurement being used to determine that the first or second positioning signal, or the previous positioning signal, was a multipath signal; or


With respect to independent claim 25 and the teachings of the most pertinent prior art:
Raghupathy teaches 
a non-transitory, processor-readable storage medium comprising instructions configured to cause one or more processors to
([0031] – A receiver can be provided with different technological capabilities (e.g. processing, storage)
[0146] - Software embodiments include but are not limited to firmware, resident software, microcode, etc. The invention can take the form of a computer program product accessible from a computer-usable or computer-readable medium providing program code for use by or in connection with a computer or any instruction execution system.  A computer-usable or computer-readable can be any apparatus that can contain, store, communicate, propagate, or transport the program for use by or in connection with the instruction execution system, apparatus, or device):
determine a first range between a user equipment (UE) and a positioning signal source based on a first positioning signal measurement at the UE of a first positioning signal from the positioning signal source corresponding to a first time
([0026] - Data communicated by a server/source to one or more receivers can be referred to as "processed multipath"
[0030] - One or more of such G.N.S.S.  receivers are communicating with one or more servers
[0033] - A receiver can assess the mere presence of multipath.  For example, if two paths for which amplitude and relative delays are in excess of predefined thresholds (e.g. 0.3 and 10 meters)
(receiver measures a delay range of a first of the 2 paths, during a first time));
determine a second range between the UE and the positioning signal source based on a second positioning signal measurement at the UE of a second positioning signal from the positioning signal source corresponding to a second time
([0026] - Data communicated by a server/source to one or more receivers can be referred to as "processed multipath"
[0030] - One or more of such G.N.S.S.  receivers are communicating with one or more servers
[0033] - A receiver can assess the mere presence of multipath.  For example, if two paths for which amplitude and relative delays are in excess of predefined thresholds (e.g. 0.3 and 10 meters)
(receiver measures a delay range of a second of the 2 paths, during a second time));
obtain at least one sensor measurement, from at least one sensor of the UE, indicative of movement of the UE between the first time and the second time
([0060] – Communicated data can leave open possibilities for moves of said G.N.S.S.  receiver (mitigation correction values close to the current position can be communicated in all spatial directions within a predefined range, for example as a function of moving speed
[0063] – a G.N.S.S.  device can trigger the activation one or more available sensors 
(sensor measures movement signals));
determine whether a selected range of the first range or the second range is a multipath range based on the first range, the second range, and the at least one sensor measurement
([0033] - A receiver can assess the mere presence of multipath, for example by using double correlation).  A receiver can determine a severity indicator.  Thresholds schemes can be applied.  For example, if two paths for which amplitude and relative delays are in excess of predefined thresholds (e.g. 0.3 and 10 meters), the environment will be qualified as severe); and
discount use of the selected range in a positioning technique, for determining location of the UE, in response to the selected range being determined to be a multipath range
([0033] - A receiver can assess the mere presence of multipath, for example by using double correlation).  A receiver can determine a severity indicator.  Thresholds schemes can be applied.  For example, if two paths for which amplitude and relative delays are in excess of predefined thresholds (e.g. 0.3 and 10 meters), the environment will be qualified as severe 
[0056] - A receiver can use server's data to improve its positioning by excluding one or more satellites associated with an azimuth/elevation for which the server has determined signal degradations caused by multipath).

However, Raghupathy does not teach or suggest the following novel features, when combined with the rest of the limitations in currently amended claim 25, including:
With respect to claim 25, a non-transitory, processor-readable storage medium comprising instructions, wherein the instructions are configured to cause the one or more processors to determine whether the selected range is a multipath range comprise at least one of:
instructions configured to cause the one or more processors to determine whether an expected range differs from the second range by more than a first threshold amount, the expected range being based on the first range and a displacement of the UE between the first time and the second time, the displacement being based on the at least one sensor measurement being used to determine that the first or second positioning signal, or the previous positioning signal, was a multipath signal; or 
instructions configured to cause the one or more processors to determine whether a difference between the first range and the second range exceeds a displacement of the UE between the first time and the second time by more than a second threshold amount.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 9 am and 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK E DONADO/
Examiner, Art Unit 2641


/CHARLES N APPIAH/           Supervisory Patent Examiner, Art Unit 2641